


FIRST MODIFICATION AGREEMENT

 (Unsecured Loan)







THIS FIRST MODIFICATION AGREEMENT (the "Agreement") is entered into as of June
28, 2012, but effective as of the Effective Date (defined below), by and between
WELLS FARGO BANK, NATIONAL ASSOCIATION (collectively with its successors or
assigns, "Lender"), and INLAND REAL ESTATE CORPORATION, a Maryland corporation
("Borrower").







RECITALS




A.

Pursuant to the terms of that certain Unsecured Loan Agreement by and between
Borrower and Lender dated November 15, 2011 (as it heretofore may have been
amended or otherwise modified from time to time, the "Loan Agreement"), Lender
made a loan to Borrower in the original principal amount of FIFTY MILLION AND
NO/100THS DOLLARS ($50,000,000) (the "Loan").  The Loan is evidenced by that
certain Promissory Note dated November 15, 2011, executed by Borrower payable to
the order of Lender, in the principal amount of the Loan (as it heretofore may
have been amended or otherwise modified from time to time, the "Note") and is
further evidenced by certain other documents described in the Loan Agreement as
Loan Documents.  




B.

Each of the undersigned, party to the Guarantor Consent attached to this
Agreement (individually and collectively, "Guarantor") has previously executed
and delivered to Lender that certain Repayment Guaranty, dated November 15,
2011, as it heretofore may have been amended or otherwise modified from time to
time, the "Guaranty"), guarantying the Loan.




C.

The Note, Loan Agreement, the Guaranty, this Agreement, and the other documents
described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto and any document
required hereunder, are collectively referred to hereinafter as the "Loan
Documents".




D.

As of the date hereof, the total outstanding principal balance under the Loan is
Fifty Million and No/100 Dollars ($50,000,000).




E.

By this Agreement, Borrower and Lender intend to amend certain terms and
provisions of the Loan Documents as of the Effective Date, hereinafter defined.




NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Lender agree, subject to the terms and
conditions of this Agreement, as follows:




1.

CONDITIONS PRECEDENT.  Lender's obligations under this Agreement are subject to
the satisfaction of each and every one of the following conditions precedent:




1.1

Receipt and approval by Lender of an executed original of this Agreement and any
and all other documents, instruments, policies and forms of evidence or other
materials which are required pursuant to this Agreement or any of the other Loan
Documents or as otherwise required by Lender, each in form and content
acceptable to Lender.




1.2

There shall have occurred no material adverse change, as determined by Lender in
its sole discretion, in the financial condition of Borrower, or any Guarantor
from that which existed as of the later of:  (A) the Effective Date; or (B) the
date upon which the financial condition of such party was first represented to
Lender.  




1.3

Reimbursement to Lender by Borrower of Lender's costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, whether
such services are furnished by Lender's employees or agents or by independent
contractors, including, without limitation, reasonable attorneys' fees,
documentation costs and charges.




1.4

The representations and warranties contained in this Agreement are true and
correct.




1.5

All payments due and owing to Lender under the Loan Documents have been paid
current as of the Effective Date of this Agreement, and, as of the date hereof.




1.6

Borrower's satisfaction of each and every one of the conditions precedent
required pursuant to the terms of that certain Fourth Amendment to Fourth
Amended and Restated Credit Agreement dated March 29, 2012, by and
among Borrower, KeyBank National Association, as administrative agent, and
certain other parties thereto.







2.

REPRESENTATIONS AND WARRANTIES.  As a material inducement to Lender's entry into
this Agreement, Borrower represents and warrants to Lender as of the Effective
Date and continuing thereafter that:




2.1

FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower has previously delivered to
Lender all of the relevant formation and organizational documents of Borrower,
of the partners, members or joint venturers of Borrower (if any), and all
guarantors of the Loan (if any) and all such formation documents remain in full
force and effect and have not been amended or modified since they were delivered
to Lender.  Borrower hereby certifies that:  (i) the above documents are all of
the relevant formation and organizational documents of Borrower; (ii) they
remain in full force and effect; and (iii) they have not been amended or
modified since they were previously delivered to Lender.    




2.2

FULL FORCE AND EFFECT.  The Note and other Loan Documents, as heretofore
amended, are in full force and effect without any defense, counterclaim, right
or claim of set-off; Borrower has no claim against Lender as of the date hereof;
all necessary action to authorize the execution and delivery of this Agreement
has been taken; and this Agreement is a modification of an existing obligation
and is not a novation.




2.3

NO DEFAULT.  No Default (as defined in the Loan Agreement, as modified by this
Agreement), breach or failure of condition has occurred, or would exist with
notice or the lapse of time or both, under any of the Loan Documents (as
modified by this Agreement) and that all representations and warranties herein,
in the Loan Agreement and in the other Loan Documents are true and correct, and
shall survive execution of this Agreement.




1.

EFFECTIVE DATE.  The effective date of the obligations of Borrower and Lender
under this Agreement shall be March 29, 2012 (the "Effective Date").




2.

MODIFICATION OF LOAN AGREEMENT.  Clause (a) of Section 5.1 of the Loan Agreement
is hereby amended and restated in its entirety, as follows, which shall
supersede and prevail over any conflicting provisions of any Loan Document:  




(a)

Variable Interest Indebtedness.  Borrower and its Subsidiaries shall not at any
time permit the outstanding principal balance of Indebtedness which bears
interest at an interest rate that is not fixed through the maturity date of such
Indebtedness to exceed twenty-five percent (25%) of Total Asset Value, unless
all of such Indebtedness in excess of such amount is subject to a Swap Contract
approved by Lender that effectively converts the interest rate on such excess to
a fixed rate.




3.

NON-IMPAIRMENT.  Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition, or covenant contained in any of
the Loan Documents or affect or impair any rights, powers, or remedies of
Lender, it being the intent of the parties hereto that the provisions of the
Loan Documents shall continue in full force and effect except as expressly
modified hereby.




4.

MISCELLANEOUS PROVISIONS.




4.1

No Waiver.  No previous waiver and no failure or delay by Lender in acting with
respect to the terms of the Note or this Agreement or any other Loan Document
shall constitute a waiver of any breach, default, or failure of condition under
the Note, this Agreement, any other Loan Document or the obligations secured
thereby.  A waiver of any term of the Note, this Agreement, any other Loan
Document or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver. Time is of the
essence of each and every term herein.




4.2

Severability.  If any provision or obligation under this Agreement or the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents.




4.3

Governing Law and Consent to Jurisdiction.  This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with the laws of the State of Illinois (including, without
limitation, 735 ILCS Section 105/5-1 et seq., but otherwise without regard to
conflict of law provisions), except to the extent preempted by federal laws.
 Borrower and all persons and entities in any manner obligated to Lender under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of Illinois having proper venue and also consent to service of
process by any means authorized by Illinois or federal law.  




4.4

Joint and Several Liability.  The liability of all persons and entities
obligated in any manner hereunder, including, without limitation, the consent
hereto and, under any of the other Loan Documents, shall be joint and several.




4.5

Counterparts.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.




4.6

Defined Terms.  Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings attributed to such terms in the Loan
Agreement.




[SIGNATURE PAGES TO FOLLOW.]





1







IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the date first above written.




 

"LENDER"













WELLS FARGO BANK,

NATIONAL ASSOCIATION







By:

_/s/ WINITA LAU__________________________

Name:Winita Lau

Title: Vice President










Lender's Address:

Wells Fargo Bank, National Association

123 N. Wacker Drive

Suite 1900

Chicago, IL 60606

Attention:  Gail L. Duran







 

 

 

 





[SIGNATURES CONTINUE ON FOLLOWING PAGES]




S-1

(Signature to First Modification Agreement)












"BORROWER"




















INLAND REAL ESTATE CORPORATION,

a Maryland corporation







By:

__/s/ BRETT A BROWN________

Name: Brett A. Brown

Title: Executive Vice President and Chief Financial Officer




 

Borrower's Address:

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, IL 60523

Attention:  Mark E. Zalatoris








[SIGNATURES CONTINUE ON FOLLOWING PAGES]




S-2

(Signature to First Modification Agreement)







GUARANTOR CONSENT







Each of the undersigned (collectively, the "Guarantors") consents to the
foregoing First Modification Agreement and the transactions contemplated thereby
and reaffirms its obligations under that certain Repayment Guaranty, dated
November 15, 2011 (as it heretofore may have been amended or otherwise modified
from time to time, the "Guaranty"), guarantying the Loan.




Each Guarantor reaffirms that its obligations under the Guaranty are separate
and distinct from Borrower's obligations and reaffirms its waivers, as set forth
in the Guaranty, of each and every one of the possible defenses to such
obligations.







Agreed and Acknowledged:




Dated as of:  June __, 2012




"GUARANTORS"




 

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company




     By: Inland Real Estate – Illinois, L.L.C., a Delaware limited liability
company, its sole member




          By: Inland Real Estate Corporation, a Maryland corporation, its sole
member




                By:

__/s/ BRETT A. BROWN____

     Name: Brett A. Brown

     Title: Executive Vice President and Chief Financial Officer







Inland Real Estate LB I LLC, a Delaware limited liability company




     By: Inland Real Estate LB I Corporation, a Delaware corporation, its sole
member




           By:

__/s/ BRETT A. BROWN____

     Name: Brett A. Brown

     Title: Executive Vice President and Chief Financial Officer







Inland Ryan, LLC, a Delaware limited liability company







     By: Inland Real Estate Corporation, a Maryland corporation, its managing
member




           By:

__/s/ BRETT A. BROWN____

     Name: Brett A. Brown

     Title: Executive Vice President and Chief Financial Officer










Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

Inland Nantucket Square, L.L.C., a Delaware limited liability company

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

Inland Six Corners, L.L.C., a Delaware limited liability company

Inland Lansing Square, L.L.C., a Delaware limited liability company

Inland Maple Park Place, L.L.C., a Delaware limited liability company

Inland River Square, L.L.C., a Delaware limited liability company

Inland Rivertree Court, L.L.C., a Delaware limited liability company

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

Inland St. James Crossing, L.L.C., a Delaware limited liability company

Inland Chestnut Court, L.L.C., a Delaware limited liability company

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

Inland West River Crossings, L.L.C., a Delaware limited liability company

Inland Hickory Creek, L.L.C., a Delaware limited liability company

Inland Orland Greens, L.L.C., a Delaware limited liability company

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

Inland Elmwood Park, L.L.C., a Delaware limited liability company

Inland 250 Golf Road Schaumburg, L.L.C., a Delaware limited liability company

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

Inland Traverse City, L.L.C., a Delaware limited liability company

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

Inland Baytowne Square, L.L.C., a Delaware limited liability company

Inland Gateway Square, L.L.C., a Delaware limited liability company

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

Inland Hutchinson, L.L.C., a Delaware limited liability company

Inland Mankato Heights, L.L.C., a Delaware limited liability company

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

Inland Bergen Plaza, L.L.C., a Delaware limited liability company










By: INLAND REAL ESTATE CORPORATION, a Maryland corporation, as the sole member
of each of the foregoing limited liability companies




     By:

__/s/ BRETT A. BROWN____

     Name: Brett A. Brown

     Title: Executive Vice President and Chief Financial Officer





[SIGNATURES CONTINUE ON FOLLOWING PAGES]




S-3

(Signature to First Modification Agreement)












 

 







Inland 200 Celebration Place Delaware Business Trust







By: Inland Real Estate Corporation, a Maryland corporation, as signatory trustee




           By:

__/s/ BRETT A. BROWN____

     Name: Brett A. Brown

     Title: Executive Vice President and

     Chief Financial Officer








S-4

(Signature to First Modification Agreement)





